PER CURIAM.
The parities have dismissed by stipulation the companion appeal, Devcon International Corporation v. Fore Golf, etc., Case No. 97-2993. Devcon International Corporation and Insurance Company of North America have voluntarily dismissed their cross appeal in this cause.
The only matter remaining is Fore Golf, Inc.’s appeal of a denial of attorney’s fees for Fore Golfs defense of a counterclaim brought by Devcon and denial of the application of a contingency risk multiplier on another award of fees. We affirm the trial court’s orders on these matters. See State Farm Fire & Casualty Co. v. Palma, 629 So.2d 830, 833 (Fla.1993) (application of contingency fee multiplier is discretionary with the trial court).
ORDERS AFFIRMED.
W. SHARP, HARRIS and PETERSON, JJ., concur.